Citation Nr: 0532734	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  03-22 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to a compensable evaluation for service-
connected impotence, for the period from September 24, 2001, 
to January 1, 2004.

2.  Entitlement to a rating higher than 20 percent for 
service-connected impotence, as of January 2, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, that awarded noncompensable service connection 
for impotence, effective September 24, 2001.  By an August 
2004 rating decision, the RO increased the disability 
evaluation assigned for impotence to 20 percent.  The veteran 
has relocated and in September 2004, his case was transferred 
to the RO in Manila, the Philippines.  In June 2005, the 
veteran testified before the Board at a hearing that was held 
at the RO.  


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claims has been obtained.

2.  For the period from September 24, 2001, to June 3, 2002, 
the veteran's impotence was manifested by impotence only.

3.  For the period as of June 4, 2002, the veteran's 
impotence has been manifested by impotence and penile 
deformity.

4.  The veteran has been granted special monthly compensation 
for loss of use of a creative organ.


CONCLUSIONS OF LAW

1.  For the period from September 24, 2001, to June 3, 2002, 
the criteria for a compensable disability rating for service-
connected impotence have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7522 
(2005).

2.  For the period from June 4, 2002, to January 1, 2004, the 
criteria for a compensable disability rating for service-
connected impotence have been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.115b, DC 7522 (2005).

3.  For the period as of June 4, 2002, the criteria for a 
disability rating higher than 20 percent for service-
connected impotence have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.115b, DC 7522 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2005).  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in this case the veteran timely appealed 
the rating initially assigned for this disability on the 
original grant of service connection.  The Board must 
therefore consider entitlement to "staged ratings" for 
different degrees of disability in the relevant time periods, 
that is, since the original grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).

The veteran was awarded noncompensable service-connection for 
impotence associated with his service-connected prostate 
cancer, effective September 24, 1999.  As noted above, the 
veteran asserts that he is entitled to a compensable rating 
for the period from September 24, 1999, to January 4, 2004, 
the date that he was granted a compensable rating (20 
percent), and, more generally, that he is entitled to a 
rating higher than 20 percent for this disability for the 
periods of time for which compensable ratings have been 
awarded.  The Board thus turns to the applicable criteria.

As an initial matter, the Board notes that where the 
veteran's diagnosed condition does not match any of the 
diagnostic codes contained in the rating schedule, it is 
permissible to rate the condition under a closely related 
disease or injury, in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2004).  Conjectural 
analogies will be avoided, as will the use of analogous 
ratings for conditions of doubtful diagnosis, or for those 
not fully supported by clinical and laboratory findings.  Id.

In this case, the veteran has been diagnosed with erectile 
dysfunction and impotence.  The RO rated these conditions, by 
analogy, under DC 7522.  While no diagnostic code 
specifically addresses the diagnoses of "erectile 
dysfunction" or "impotence," DC 7522 does address loss of 
erectile power, which is precisely the symptomatology 
described by the veteran.  Moreover, this is the only 
diagnostic code that specifically addresses erectile 
function.  The Board can identify no more appropriate 
diagnostic code and the veteran has not identified one.  See 
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Accordingly, 
the Board will proceed with an analysis of the veteran's 
disability under this diagnostic code.

Diagnostic Code 7522 provides a single 20 percent rating 
where the evidence shows deformity of the penis with loss of 
erectile power.  38 C.F.R. § 4.115(b), DC 7522.  The 
provisions of 38 C.F.R. § 4.31 indicate that where the 
criteria for a compensable rating under a diagnostic code are 
not met, and the schedule does not provide for a zero percent 
evaluation, a zero percent evaluation will be assigned when 
the required symptomatology is not shown.  38 C.F.R. § 4.31 
(2005).  Therefore, where both loss of erectile power and 
deformity are not demonstrated, a 0 percent rating will be 
assigned.  

Shortly after undergoing a radical retropubic prostatectomy 
(RRP) in September 2001, the veteran began to experience 
problems with impotence.  VA treatment records dated from 
October 2001 through May 2002 show that the veteran 
complained of inability to maintain an erection, and that he 
was diagnosed with impotence, but do not demonstrate penile 
deformity.

The RO found that penile deformity was first demonstrated on 
January 2, 2004, during follow up urology treatment with 
James K. Dow, M.D.  In this record, Dr. Dow noted that the 
veteran's penile length and girth were markedly decreased.  
Accordingly, the RO awarded an increased rating of 20 percent 
for the veteran's disability, effective January 2, 2004, as 
the first date of record of deformity.

However, it appears to the Board that the first record of 
deformity was actually in a June 4, 2002, record of treatment 
with Dr. Dow.  On that date, Dr. Dow noted, in reference to 
the veteran's genitalia, that the "corporal substance [was] 
markedly decreased."  The Board also notes that in February 
2004, the veteran had a prosthetic device implanted into his 
penis for the purpose of treating erectile dysfunction.  The 
Board notes that "deformity" is not defined in the 
regulations.  A prosthetic device implanted in the penis 
arguably constitutes a deformity.  At any rate, it is clear 
to the Board that the veteran's impotence is now manifested 
by both loss of erectile power and penile deformity.  The 
issue, then, is as of which date the veteran is entitled to a 
compensable rating under DC 7522.

Giving the veteran the benefit of the doubt, the Board finds 
that the June 2002 entry from Dr. Dow, noting markedly 
decreased corporal substance, first establishes penile 
deformity and that the veteran is therefore entitled to a 
compensable rating (20 percent) as of this earlier date, June 
4, 2002.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).   
Because no penile deformity was shown prior to June 4, 2002, 
however, the veteran is not entitled to a compensable rating 
for the period from September 24, 2001 to June 3, 2002.  See 
38 C.F.R. § 4.20.

Finally, in addressing the veteran's contention that he is 
entitled to a rating higher than 20 percent for this 
disability, the Board notes that a 20 percent disability 
rating is the maximum rating available under DC 7522.  
38 C.F.R. § 4.115b, DC 7522.  Because, as discussed above, 
there is no other diagnostic code which applies to this 
disability, and the veteran is in receipt of the maximum 
rating under the applicable diagnostic code, the Board finds 
that a rating higher than 20 percent for impotence is not 
warranted.

The Board further finds that referral to the Undersecretary 
for Benefits or the Director, Compensation and Pension for 
consideration of an extraschedular rating is not warranted 
because this case does not present an exceptional or unusual 
disability picture.  The evidence does not show marked 
interference with employment or frequent periods of 
hospitalization due to the impotence which would render the 
regular schedular standards impractical.  In fact, the 
veteran's symptomatology, penile deformity and loss of 
erectile power is exactly that contemplated by the applicable 
rating schedule diagnostic code.

The Board also notes that the veteran has been granted 
entitlement to special monthly compensation based on the loss 
of use of a creative organ under 38 U.S.C.A. § 1114(k) and 38 
C.F.R. § 3.350(a) (2005).  This represents the statutory 
amount payable for loss of use of a creative organ, and 
further compensation may not be awarded.  See 38 C.F.R. § 
4.41 (2005).



Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in December 2003; 
rating decisions in August 2002 and August 2004, a statement 
of the case in June 2003; and supplemental statements of the 
case in December 2003, April 2004, and December 2004.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained multiple examinations.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.


ORDER

A compensable disability rating for service-connected 
impotence has not been met for the period from September 24, 
2001, to June 3, 2002.

A compensable disability rating of 20 percent for service-
connected impotence is granted for the period from June 4, 
2002, to January 1, 2004.

A disability rating higher than 20 percent for service-
connected impotence for the period as of June 4, 2002, is 
denied. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


